DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, US Pub. 2008/0117056 in view of Pepori et al, US Pub. 2009/0294534, both cited by the applicant.
Foster discloses an RFID label with release liner window and a method of making comprising: (figs. 3-10) a method for forming a label with an electrically conductive pattern in a 
	Foster fails to disclose applying adhesive of the surface of the backing material web.
	Pepori et al disclose a structure including an electronic for making a security document where the adhesive is applied on the backing surface (see par. 0219).
	In view of the teachings of Pepori et al, it would have been obvious for a person of ordinary artisan at the time the invention was made to modify the teachings of Foster to provide an adhesive layer on a backing layer having (or intended to have) holes as an obvious
alternative, thus arriving at the subject-matter set forth in the claims. Furthermore, having the adhesive on the backing layer fails to provide any advantage within the art. Therefore, it would have been an obvious extension as taught by the prior art.
Claims 4-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster, US Pub. 2008/0117056 in view of Sirvio et al, US Pub. 2016/0243577, both cited by the applicant.

Sirvio et al disclose an arrangement for producing an electrically conductive pattern on a surface comprising: applying conductive material corresponding to electrically conductive pattern at a temperature less than the conductive material and applying pressure and laminating the label (see par. 0041-0042 and elsewhere).
These features do not provide any technical advantage, they are just basic concepts for depositing the conductive material, curing the material, and laminating the label. An ordinary artisan would have been motivated to employ the basic and well-known concepts of depositing, curing, and laminating in the teachings of Sirvio et al into the teachings of Foster in order to effective produce the labels. Therefore, such modification would have been an obvious extension as taught by the prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Unglert et al (US Patent No. 6,881,290) disclose a process and device for production of labels. Grabau et al (US Patent No. 6,451,154) disclose RFID manufacturing concepts of labels. Instance (US Patent No. 4,933,043) discloses a manufacturing of self-adhesive labels.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876